Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 1-7, 9-11, 15-18, 21, 23-24, 29, 32 and 34 are pending. Claims 1 and 10-11 have been amended. Claims 1-7, 9-11, 15-18, 21, 23-24, 29 and 32 are presented for examination on the merits as being drawn to the elected invention.

Restriction/Election Requirement
This application is in condition for allowance except for the presence of claim 34 directed to an invention non-elected without traverse.  Accordingly, claim 34 has been cancelled.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 3, 5, 7, 10-11, 16-17, 21, 29 and 32 under 35 USC 102(a)(1) as being anticipated by James, Jr. et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-7, 9-11, 15-17, 21, 24, 29 and 32 under 35 U.S.C. 103 as being unpatentable over James, Jr. et al. in view of De Pater et al. is withdrawn in view of the amendments to the claims.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to methods of synthesizing compound 1.
The closest prior art (James, Jr. et al.) teaches a similar method to synthesize compound 1. However, James, Jr. et al. do not teach nor suggest that the second composition comprises trifluoroacetic anhydride.
Therefore, the claims are both novel and unobvious over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658